Citation Nr: 1513481	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic claims file, Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.  A review of the Veteran's Virtual VA and VBMS electronic claims folder reveals that the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He claims that he has hearing loss and tinnitus from in-service noise exposure during the Korea War.  His military occupational specialty was heavy weapons infantryman.  In support of his claim, the Veteran submitted a December 2010 opinion from a private audiologist, S.D.  The examiner indicated that the Veteran presented with characteristics of a noise-induced hearing loss which, based on case history, may be associated with his military service.  Unfortunately, this opinion was couched in speculative terms.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, this opinion is insufficient to support an award of service connection.

Accordingly, the Veteran was afforded a VA examination in April 2012 at which time the examiner determined that the Veteran's hearing loss was not related to service and that his tinnitus was associated with his hearing loss.  The examiner rationalized that the Veteran's service treatment records were unavailable, but there was a passing whisper test at separation.  However, such tests do not provide frequency or intensity specific information concerning hearing loss.  As such, these tests do not unequivocally show a lack of hearing impairment.  Moreover, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also finds it significant that the examiner did not appear to obtain any in-service or post-service history of noise exposure, or date of onset of hearing loss and tinnitus from the Veteran.  Given the lack of service treatment records and the private finding that the Veteran's hearing loss is in fact noise-induced, a thorough medical history is necessary.  Further, importantly, the examiner also did not consider the December 2010 private opinion indicating a possible relationship.  

Thus, the examination is deficient as the examiner did not appear to consider all of the relevant evidence or provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's hearing loss and tinnitus.  

Lastly, it is unclear whether the Veteran has received any additional private treatment for his hearing loss besides the December 2010 evaluation by S.D.  Thus, the AOJ should contact the Veteran to request relevant private treatment records and obtain any necessary authorizations for such records.  Moreover, additional VA treatment records from May 2012 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).        

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to include any additional records from S.D.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Obtain the Veteran's VA treatment records from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently manifested hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to the examiner for review.  The examiner should take a thorough history documenting in-service and post-service noise exposure as well as the onset date of hearing loss and tinnitus from the Veteran.  After examining the Veteran, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus are related to acoustic trauma during active duty service, specifically exposure to artillery noise during his duties as a heavy weapons infantryman in Korea.  

A detailed rationale for all opinions expressed should be furnished.  
 
4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




